DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 05/23/2022.
	 
Claims 1, 5, and 14 are amended; and claims 2-4, 6-13, and 15-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 5, and 14 are presented in independent form.

In light of Applicant’s amendments, the nonstatutory double patenting rejections are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “store an entry in a journal, wherein the journal, upon storage of the entry, comprises a hierarchy of interior nodes and an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a prior leaf node of the ordered plurality of leaf nodes; and provide a list of hash values from the ordered plurality of leaf nodes, wherein the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal, the cryptographic proof confirmable without data indicative of the structure of the hierarchy of the journal via successive application of a symmetric hash operator to the provided list of hash values.” (in combination with the other limitations of the independent claims). 
The prior arts (particularly Hurley and Lillibridge references) disclose hash values for nodes of a hierarchy of nodes of a journal and providing the hash values as a list for cryptographic proof but do not specifically disclose the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal where the cryptographic proof is confirmable without data indicative of the structure of the hierarchy of the journal via successive application of a symmetric hash operator to the provided list of hash values, as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165